BOOTH, Circuit Judge
(concurring in the result). I agree with my associates that the judgment must be reversed and the ease sent back for a new trial, because the majority of this court is of the opinion that the trial court erred in holding as a matter of law that the driver of the truck was an employee of the defendant.
I am unable to concur in the statement in the majority opinion that upon the facts as they appeared upon the trial, the defendant’s motion for a directed verdict should have been sustained. The result of the litigation thus far, in my opinion, shows very clearly that the facts appearing upon the trial were such that fair-minded men might honestly draw different inferences as to whether the driver of the truck was an employee of the defendant. That question, therefore, should have been submitted to the jury, and not determined by the court as a matter of law in favor of either party.